J-S28036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

REXFORD MILES HUNT

                            Appellant                   No. 1899 MDA 2014


             Appeal from the Judgment of Sentence June 12, 2014
             In the Court of Common Pleas of Huntingdon County
             Criminal Division at No(s): CR-31-CR-0000027-2013


BEFORE: BOWES, J., ALLEN, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                                FILED JULY 02, 2015

        Rexford Miles Hunt appeals from his judgment of sentence imposed in

the Court of Common Pleas of Huntingdon County after a jury found him

guilty of aggravated assault.1 Upon careful review, we affirm.

        The trial court has set forth the facts of this matter as follows:

        On December 8, 2012, [Hunt was] an inmate at the State
        Correctional Institution at Smithfield (SCIS) located in Smithfield
        Township, Huntingdon County, Pennsylvania.

        At or around 7:45 a.m., Hunt was in the dining hall having
        breakfast. At another table, another inmate – Ronnie Eugene
        Johnson – was embroiled in a dispute with Corrections Officer
        (C.O.) Jeremy Yeoman. The dispute was about a banana, and
        the fact that another inmate at another table had passed a
        banana to Johnson. Officer Yeoman testified that while DOC
        rules allow inmates to pass food to other inmates seated at their
        table, the rules prohibit the passing of food from table to table.
____________________________________________


1
    18 Pa.C.S. § 2702(a)(3).
J-S28036-15


      Officer Yeoman testified that inmate Johnson argued with him
      but ultimately gave up the banana. Officer Yeoman said he
      started to walk away but Johnson kept shouting profanities at
      him. This prompted Officer Yeoman to turn back and to order
      Johnson to leave the dining hall.

      According to Officer Yeoman, Johnson stood, closed his fist and
      struck him in the face. Another C.O. – William Boyd – came to
      the aid of Officer Yeoman and together they subdued him.
      Officer Yeoman could not say how many times Johnson struck
      him; however, he related that while he was engaged with inmate
      Johnson, another inmate became involved and struck him
      multiple times in the back of the head.

      Officer Boyd testified that he observed the entire incident. He
      was standing ten (10) to fifteen (15) feet away when inmate
      Johnson struck Officer Yeoman.            Officer Boyd said he
      immediately notified the prison control center. As he went to the
      aid of his fellow officer, Officer Boyd said Hunt got up from his
      table and started hitting Officer Yeoman in the back of the head.
      Hunt, he said, took a swing at him and was taken down by
      Officer Deline.

Trial Court Opinion, 9/19/14, at 2-4.

      On March 21, 2014, at the conclusion of a one-day trial, the jury

convicted Hunt of aggravated assault.        On June 12, 2014, the court

sentenced him to 2 to 4 years’ incarceration.      Hunt filed a timely post-

sentence motion challenging the sufficiency and weight of the evidence

supporting his conviction.   On September 19, 2014, the trial court denied

the post-sentence motion, and on October 16, 2014, Hunt filed a notice of

appeal.

      On appeal, Hunt challenges the sufficiency of the evidence and the

weight of the evidence.

      With respect to Hunt’s challenges to the sufficiency of the evidence:



                                    -2-
J-S28036-15


      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

Commonwealth v. Lynch, 72 A.3d 706, 707-08 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

      Section 2702 of the Crimes Code defines aggravated assault, in

relevant part, as follows:

      (a) Offense defined. – A person is guilty of aggravated assault if
      he:

                                     ...

            (3) attempts to cause or intentionally or knowingly causes
            bodily injury to any of the officers, agents, employees or
            other persons enumerated in subsection (c), in the
            performance of duty.

                                     ...

      (c) Officers, employees, etc., enumerated.   – The officers,
      agents, employees and other persons referred to in subsection
      (a) shall be as follows:

                                     ...

            (9) Officer or employee of a correctional institution, county
            jail or prison[.]

18 Pa.C.S. § 2702.




                                     -3-
J-S28036-15



      Hunt claims the evidence was insufficient to prove beyond a

reasonable doubt the causation and specific intent elements of aggravated

assault. Here, the trial court concluded that the Commonwealth presented

sufficient evidence to support Hunt’s conviction.        The Commonwealth

presented testimony from Officer Yeoman, Officer Boyd, and Lt. Bradley

Booher, the security lieutenant at SCIS.       N.T. Trial, 3/2/14, at 22-87.

Officer Yeoman testified that during his altercation with Johnson, another

inmate became involved in the fight and hit him multiple times in the back of

the head. Id. at 43-44, 49-50. Officer Boyd testified that he was standing

ten (10) to fifteen (15) feet away when he saw Hunt hitting Officer Yeoman

in the back of the head. Id. at 71. The testimony of both Officer Yeoman

and Officer Boyd was corroborated by video footage presented by the

Commonwealth and retrieved by Lt. Booher, who testified that he was able

to retrieve video footage of the altercation from the three (3) surveillance

cameras situated in the dining hall. Id. at 22-26, 49-50. The jury was able

to watch the video footage several times. Id. Lastly, the Commonwealth

presented photographs of the injuries that Officer Yeoman sustained in the

fight. Id. at 51-55. We agree with the trial court that the evidence, viewed

in the light most favorable to the Commonwealth, was sufficient to sustain

the verdict. Lynch, supra.

      Next, Hunt argues that the weight of the evidence does not support his

guilty verdict for aggravated assault and therefore, the trial court abused its

discretion in denying his post-sentence motion for a new trial.

                                     -4-
J-S28036-15



     Our standard of review of a weight of the evidence claim is as follows:

     Appellate review . . . is a review of the exercise of discretion, not
     of the underlying question of whether the verdict is against the
     weight of the evidence. Because the trial judge has had the
     opportunity to hear and see the evidence presented, an
     appellate court will give the gravest consideration to the findings
     and reasons advanced by the trial judge when reviewing a trial
     court’s determination that the verdict is against the weight of the
     evidence. One of the least assailable reasons for granting or
     denying a new trial is the lower court’s conviction that the
     verdict was or was not against the weight of the evidence and
     that a new trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055-56 (Pa. 2013) (citations

omitted).

     To determine whether a trial court’s decision constituted a
     palpable abuse of discretion, an appellate court must “examine
     the record and assess the weight of the evidence; not however,
     as the trial judge, to determine whether the preponderance of
     the evidence opposed the verdict, but rather to determine
     whether the court below in so finding plainly exceeded the limits
     of judicial discretion and invaded the exclusive domain of the
     jury.” Where the record adequately supports the trial court, the
     trial court has acted within the limits of its judicial discretion.

Commonwealth v. Brown, 648 A.2d 1177, 1189-90 (Pa. 1994) (quoting

Thompson v. Philadelphia, 493 A.2d 669, 672 (Pa. 1985)).

     Here, in support of his weight of the evidence claim, Hunt argues that

the evidence presented strongly indicates that Johnson, Hunt’s codefendant,

was the more likely cause of Officer Yeoman’s injuries compared to the

evidence presented to implicate Hunt as the cause. Brief of Appellant, at 15.

However, the trial court found that the evidence presented strongly

supported the guilty verdict to such an extent that any other verdict would



                                     -5-
J-S28036-15



have shocked the trial court’s sense of justice. Trial Court Opinion, 9/19/14,

at 6. Upon review of the record, we can discern no abuse of discretion on

the part of the trial court in so finding.

          After a careful review of the certified record, as well as the briefs of

the parties and the applicable law, we conclude that Hunt is not entitled to

relief.

          Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/2/2015




                                        -6-